Title: To Alexander Hamilton from Patrick Hart, [13 July 1793]
From: Hart, Patrick
To: Hamilton, Alexander



Thompsons Indian Queen Fourth street [Philadelphia]saturday morning [July 13, 1793]
Alexr Hamilton Esqr
sir

I take the liberty to hand You the Enclosed statement respecting an embarrassment I am at present under regarding the Brig Peace expected to arrive dayly in Virginia & request the favor (if consistant) of Your opinion on the Subject which will operate to prevent the detention & expence that may other wise ensue. I set out for Richmond Virga. on Monday Morning in the stage & shall be happy to be favored with any commands You may have. I am with the utmost respect
sir   Yr obt sert.

Pat Hart

